ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/27/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims 13, 23, 25-26, 38, 41, 55-59, and 61 have been fully considered and are persuasive.  The rejection of the preceding claims has been withdrawn and the claims are in condition for allowance. 
Applicant's arguments with respect to claims 1, 50, 53-54, and 61 have been fully considered but they are not persuasive.
With respect to claim 1, Applicant argues that Dong does not disclose “the radio device configuring a group of further radio devices as candidate relay nodes for communication with the wireless communication network based on the received first control information”.  Specifically, Applicant submits that the cited portions of Dong merely describes broadcasting or multicasting the relay discovery request message to the at least one candidate relay and the at least one candidate relay UE provides response to the relay discovery request.  Furthermore, Applicant contends that the first sending device, in Dong, needs to send the relay discovery request message in order to select the at least one candidate relay UE, whereas in claim 1, the radio device is not transmitting any request message related to the relay, rather the radio device configures the group of further radio devices as candidate relay nodes for communication with the wireless communication network based on the control information received from the wireless communication network, which is not disclosed in Dong.
Examiner respectfully disagrees.  Firstly, Dong is relied on to teach specifically “a radio device configuring a group of further radio devices as candidate relay nodes for communication with the wireless communication network”.  Dong teaches a remote UE, analogous to a radio device, comprising a sending apparatus configured to broadcast/multicast a relay discover request message within a network coverage range (Dong MT p. 1, ¶ 5).  Subsequently, receiving device, of the radio device, receives a response message fed back by at least one candidate relay UE corresponding to the relay discovery request message (Dong p. 1, ¶ 6).  Furthermore, Dong teaches that the candidate relay UE that receives the relay discovery message is not necessarily capable of serving as candidate relay UE, and therefore does not respond to the discovery request (Dong MT p. 5, ¶ 1). Here, the discovery request message and subsequent response from at least one candidate relay UE allows the radio device to determine which candidate relay UEs are discoverable and capable of relaying to the network.  In other words, the radio device determines, analogous to configuring, a group of discoverable candidate relay UEs.  Additionally, it is clear from Dong that only those candidate relays that respond with discovery response messages indicating a link quality above a predetermined threshold are considered relay candidate UEs that may be selected as a relay (Dong MT p. 7, ¶¶ 4-6).  Therefore, Dong teaches at least “a radio device configuring a group of further radio devices as candidate relay nodes for communication with the wireless communication network”.  
Applicant also argues that Dong does not teach the limitation “configuring candidate relays…based on a received first control information.  Examiner notes that Tenny, not Dong is relied on for teaching this limitation.  Specifically, Tenny teaches RD sends a RACH request, to eNB, that implicitly indicates that the RD wants relaying service. The eNB 615 sends a RACH response with instructions and/or parameters to help RD 605 to search for relay UEs (event 625), wherein RD 605 searches for relay UEs in accordance with the instructions and/or parameters provided by eNB 615 at block 630 (Tenny ¶ 0067, Fig. 6).  Here, it is clear that a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method for determining candidate relays and selecting a relay to relay transmissions to a network as taught by Dong with the method of initiating a relay search based on control information as taught by 
Applicant presents similar arguments with respect to claim 38, however, these arguments are not persuasive for similar reasons as stated above.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claim 13, the amended limitations “wherein the radio device relaying communication between the further radio device and the wireless communication network comprises the radio device receiving at least one message from the wireless communication network, the at least one message being scrambled based on a group identifier”, “the radio device descrambling the at least one message based on the group identifier”, and “the radio device relaying the at least one message to the further radio device” in combination with the remaining limitations of the claim are not found in the prior art, therefore, claim 13 is allowable.  Claim 41 recites similar limitations as claim 13, therefore, claim 41 is allowable for similar reasons as stated above.  Dependent claims 23, 25-26, 55-57, and 61 depend from an allowable base claim, therefore, claims 23, 25-26, 55-57, and 61 are allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728. The examiner can normally be reached Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P COX/Primary Examiner, Art Unit 2474